Notice of Pre-AIA  or AIA  Status
	Claims 1-16 have been examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Kennedy, et al., Using Semi-supervised Classifiers for Credit Scoring, Journal of the Operational Research Society, vol. 64, 2013, pp. 513-529, in view of: Kralj J., Valmarska A., Robnik-Šikonja M., Lavrač N. (2015) Mining Text Enriched Heterogeneous Citation Networks. In: Cao T., Lim EP., Zhou ZH., Ho TB., Cheung D., Motoda H. (eds) Advances in Knowledge Discovery and Data Mining. PAKDD 2015. Lecture Notes in Computer Science, vol 9077. Springer, Cham., further in view of: Verbeke, Profit Driven Data Mining in Massive Customer Networks: Insights and Algorithms, Doctoral Thesis, K. U. Leuven, 2012, pp. 1-241 Specifically:

Claim 1
           Claim 1's ''in response to determining, by a computer, that a first kind of data of a target user is not sufficient to obtain a trait of the target user, collecting, by the computer, a second kind of data of the target user, wherein the first kind of data and the second kind of data are different kinds of data;'' is taught by Kennedy, et al., page 8, first full paragraph, where it recites:

Lessmann et al. (2008) opted out of selecting a classification threshold contending that studies false negative predictions. This may be a problem if we consider that one type of classification error may be a lot more costly than the other. However, in the absence of available cost matrices the harmonic mean is the most appropriate performance criteria as a means of assessing the accuracy of a classifier at a specific threshold.

	Note that the claimed “first kind of data of a target user is not sufficient to obtain a trait of the target user” is taught by a “false negative” in the prior art.

           Claim 1's "wherein the first kind of data comprises textual data describing a text associated with the user” is not expressly taught by Kennedy, et al. It is, however, taught by Kralj, et al., where it recites:

This section presents the basics of the methodology of mining text enriched information networks, first introduced by Grcar et al. (2013). The methodology combines text mining and network analysis on a text enriched heterogeneous information network (such as the citation network of scientific papers) to construct feature vectors which describe both the node content and its position in the network.

Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to substitute the text data of Kralj, et al. for the unspecified data of Kennedy, et al. because it expands the application of the underlying structures.

           Claim 1's "further comprises either or both of data received from a user via an input/output (I/O) device, or a user action detected via the I/O device" is taught by Kennedy, et al., page 1, last full paragraph, where it recites:

Generally, credit scoring models are categorised into two different types, application scoring and behavioural scoring. Application scoring attempts to predict a customer’s default risk at the time an application for credit is made based on information such as applicant characteristics and credit bureau records. Behavioural scoring assesses the risk of existing customers based on their recent accounting transactions. In this paper, we focus on application scoring due to the availability of suitable data sets. The techniques we describe and our findings, however, could equally apply to behavioural scoring.



The induced models do not always guarantee monotone classification, and sometimes only result in more monotone models. In case of the AntMiner+ technique (Martens et al., 2006), the user has the choice of imposing soft or hard monotonicity constraints. Soft constraints do not guarantee the final model to be monotone, but hint or direct the learning algorithm towards a monotone classifier, to a degree depending on the user’s preferences. A fully monotone model can be enforced by imposing hard constraints.

	Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to combine the “user preference” information from Verbeke with the claimed “data of the target user” from the claimed invention because “user preference” information is merely a more limiting subset of what has already been claimed (i.e., “data of the target user”). 
	Further, such “user preference” data do not change the actual structure of the claimed invention.



Lessmann et al. (2008) opted out of selecting a classification threshold contending that studies comparing the same classifiers and data sets could easily come to different conclusions as a result of employing different methods for determining classification thresholds. We address this issue by clearly defining the harmonic mean. It assumes equal misclassification costs for both false positive and false negative predictions. This may be a problem if we consider that one type of classification error may be a lot more costly than the other. However, in the absence of available cost matrices the harmonic mean is the most appropriate performance criteria as a means of assessing the accuracy of a classifier at a specific threshold.

	Note that the claimed “second kind of data, one or more reference users similar to the target user” is taught by the positive results in the prior art…even the “false positive” in the prior art.

           Claim 1's ''obtaining, by the computer, the trait of the target user based on the first kind of data of the reference users.'' is taught by Kennedy, et al., page 2, third full paragraph, where it recites:

In this article we compare one-class classification methods with more common two-class classification approaches on a number of credit scoring data sets, over a range of class imbalance ratios. As a means for handling imbalanced data we oversample the minority class along with adjusting the threshold value on classifier output. The purpose of this study is to determine whether or not the performance of OCC methods warrants their inclusion as an approach to addressing the low-default portfolio (LDP) problem. To the best of our knowledge, no attempt has been made to examine OCC as a solution to the LDP problem before.

	Note that applicant did not specify how the claimed “trait” is “based on” the first data. If there is a low enough false positive rate, the classifier is more accurate.

Claim 2
           Claim 2's ''collecting, by the computer, behavior data of the target user, the behavior data describing historical behaviors of the target user.'' is taught by Kennedy, et al., page 8, fourth full paragraph, where it recites:

Each data set used was divided into three subsets: (i) the training set (55%); (ii) the validation set (15%), and (iii) the test set (30%). The training set and the validation set were used to train and tune the classifiers while the test set was used to verify their performance. This procedure was performed repeatedly over a number of turns. At the end of defaulter class of the training set was reduced by 10%. The model was then retrained and retuned using the training and the validation sets. Figure 1 illustrates this process which we refer to as the normal process.

Claim 3
           Claim 3's ''determining, by the computer, users having similar behaviors to the target user as the reference users based on the behavior data.'' is taught by Kennedy, et al., page 8, fourth full paragraph, where it recites:

Each data set used was divided into three subsets: (i) the training set (55%); (ii) the validation set (15%), and (iii) the test set (30%). The training set and the validation set were used to train and tune the classifiers while the test set was used to verify their performance. This procedure was performed repeatedly over a number of turns. At the end of each turn the number of instances in the defaulter class of the training set was reduced by 10%. The model was then retrained and retuned using the training and the validation sets. Figure 1 illustrates this process which we refer to as the normal process.

Claim 4
           Claim 4's ''determining, by the computer, the reference users from seed users, wherein each of the seed users is a user having the first kind of 

Each data set used was divided into three subsets: (i) the training set (55%); (ii) the validation set (15%), and (iii) the test set (30%). The training set and the validation set were used to train and tune the classifiers while the test set was used to verify their performance. This procedure was performed repeatedly over a number of turns. At the end of each turn the number of instances in the defaulter class of the training set was reduced by 10%. The model was then retrained and retuned using the training and the validation sets. Figure 1 illustrates this process which we refer to as the normal process.

	Note that the training and validation sets are the seed data, while the test set is the reference set.

Claim 5
           Claim 5's ''determining, by the computer, based on at least one of the first kind of data and the second kind of data of seed users in the reference users, a deviation degree between a first seed user in the reference users and other seed users in the reference users; and'' is taught by Kennedy, et al., page 8, first full paragraph, where it recites:

classification threshold contending that studies comparing the same classifiers and data sets could easily come to different conclusions as a result of employing different methods for determining classification thresholds. We address this issue by clearly defining the harmonic mean. It assumes equal misclassification costs for both false positive and false negative predictions. This may be a problem if we consider that one type of classification error may be a lot more costly than the other. However, in the absence of available cost matrices the harmonic mean is the most appropriate performance criteria as a means of assessing the accuracy of a classifier at a specific threshold.

	Further, it is taught by Kennedy, et al., page 8, fourth full paragraph, where it recites:

Each data set used was divided into three subsets: (i) the training set (55%); (ii) the validation set (15%), and (iii) the test set (30%). The training set and the validation set were used to train and tune the classifiers while the test set was used to verify their performance. This procedure was performed repeatedly over a number of turns. At the end of each turn the number of instances in the defaulter class of the training set was reduced by 10%. The model was then retrained and retuned using the training and the validation sets. Figure 1 illustrates this process which we refer to as the normal process.



Each data set used was divided into three subsets: (i) the training set (55%); (ii) the validation set (15%), and (iii) the test set (30%). The training set and the validation set were used to train and tune the classifiers while the test set was used to verify their performance. This procedure was performed repeatedly over a number of turns. At the end of each turn the number of instances in the defaulter class of the training set was reduced by 10%. The model was then retrained and retuned using the training and the validation sets. Figure 1 illustrates this process which we refer to as the normal process.

Claim 6
           Claim 6's ''determining, by the computer, the reference users from non-seed users, wherein each of the non-seed users is a user with the first kind of data insufficient to obtain the trait.'' is taught by Kennedy, et al., page 8, fourth full paragraph, where it recites:

Each data set used was divided into three subsets: (i) the training set (55%); (ii) the validation set (15%), and (iii) the test set (30%). The training set and the validation set were used to train and tune the classifiers while the test set was used to verify their performance. This procedure was performed repeatedly over a number of turns. At the end of each turn the number of instances in the defaulter class of the training set was reduced by 10%. The model was then retrained and retuned using the training and the validation sets. Figure 1 illustrates this process which we refer to as the normal process.

	Further, it is taught by Kennedy, et al., page 8, first full paragraph, where it recites:

Lessmann et al. (2008) opted out of selecting a classification threshold contending that studies comparing the same classifiers and data sets could easily come to different conclusions as a result of employing different methods for determining classification thresholds. We address this issue by clearly defining the harmonic mean. It assumes equal misclassification costs for both false positive and false negative predictions. This may be a problem if we consider that one type of classification error may be a lot more costly than the other. However, in the absence of available cost matrices the harmonic mean is the most appropriate performance criteria as a means of assessing the accuracy of a classifier at a specific threshold.



Claim 7
           Claim 7's ''grouping, by the computer, non-seed users in the reference users based on the second kind of data of the non-seed users in the reference users;'' is taught by Kennedy, et al., page 8, fourth full paragraph, where it recites:

Each data set used was divided into three subsets: (i) the training set (55%); (ii) the validation set (15%), and (iii) the test set (30%). The training set and the validation set were used to train and tune the classifiers while the test set was used to verify their performance. This procedure was performed repeatedly over a number of turns. At the end of each turn the number of instances in the defaulter class of the training set was reduced by 10%. The model was then retrained and retuned using the training and the validation sets. Figure 1 illustrates this process which we refer to as the normal process.

           Claim 7's ''aggregating, by the computer, the first kind of data of the non-seed users in the reference users based on the grouping; and'' is taught by Kennedy, et al., page 8, fourth full paragraph, where it recites:

Each data set used was divided into three subsets: (i) the training set (55%); (ii) the validation set (15%), and (iii) the test set (30%). The training set and the validation set were used to train and tune the classifiers while the test set was used to verify their performance. This procedure was performed repeatedly over a number of turns. At the end of each turn the number of instances in the defaulter class of the training set was reduced by 10%. The model was then retrained and retuned using the training and the validation sets. Figure 1 illustrates this process which we refer to as the normal process.

           Claim 7's ''obtaining, by the computer, the trait based on the aggregated first kind of data.'' is taught by Kennedy, et al., page 8, first full paragraph, where it recites:

Lessmann et al. (2008) opted out of selecting a classification threshold contending that studies comparing the same classifiers and data sets could easily come to different conclusions as a result of employing different methods for determining classification thresholds. We address this issue by clearly defining the harmonic mean. It assumes equal misclassification costs for both false positive and false negative predictions. This may be a problem if we consider that one type of classification error may be a lot more costly than the other. However, in the absence of available cost matrices the harmonic mean is the most appropriate performance criteria as a means of assessing the accuracy of a classifier at a specific threshold.

	Note that the claimed “first kind of data of a target user is not sufficient to obtain a trait of the target user” is taught by a “false negative” in the prior art.

Claim 8
           Claim 8's ''in response to determining, by the computer, that the first kind of data of the target user is sufficient to obtain the trait of the target user, storing, by the computer, the first kind of data of the target user for use in obtaining the trait of a further user.'' is taught by Kennedy, et al., page 8, first full paragraph, where it recites:

Lessmann et al. (2008) opted out of selecting a classification threshold contending that studies comparing the same classifiers and data sets could easily come to different conclusions as a result of employing different methods for determining classification thresholds. We address this issue by clearly defining the harmonic mean. It assumes equal misclassification costs for both false positive and false negative predictions. This may be a problem if we consider that one type of classification error may be a lot more costly than the other. However, in the absence of available cost matrices the harmonic mean is the most appropriate performance criteria as a means of assessing the accuracy of a classifier at a specific threshold.



Claim 9
           Claim 9's ''program instructions, in response to determining, by a computer, that a first kind of data of a target user is not sufficient to obtain a trait of the target user, to collect a second kind of data of the target user, wherein the first kind of data and the second kind of data are different kinds of data;'' is taught by Kennedy, et al., page 8, first full paragraph, where it recites:

Lessmann et al. (2008) opted out of selecting a classification threshold contending that studies comparing the same classifiers and data sets could easily come to different conclusions as a result of employing different methods for determining classification thresholds. We address this issue by clearly defining the harmonic mean. It assumes equal misclassification costs for both false positive and false negative predictions. This may be a problem if we consider that one type of classification error may be a lot more costly than the other. However, in the absence of available cost matrices the harmonic mean is the most appropriate performance criteria as a means of assessing the accuracy of a classifier at a specific threshold.



           Claim 9's “wherein the first kind of data comprises textual data describing a text associated with the user” is not expressly taught by Kennedy, et al. It is, however, taught by Kralj, et al., where it recites:

This section presents the basics of the methodology of mining text enriched information networks, first introduced by Grcar et al. (2013). The methodology combines text mining and network analysis on a text enriched heterogeneous information network (such as the citation network of scientific papers) to construct feature vectors which describe both the node content and its position in the network.

Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to substitute the text data of Kralj, et al. for the unspecified data of Kennedy, et al. because it expands the application of the underlying structures.

           Claim 9's “either or both of data received from a user via an input/output (I/O) device, or a user action detected via the I/O device" is 

Generally, credit scoring models are categorised into two different types, application scoring and behavioural scoring. Application scoring attempts to predict a customer’s default risk at the time an application for credit is made based on information such as applicant characteristics and credit bureau records. Behavioural scoring assesses the risk of existing customers based on their recent accounting transactions. In this paper, we focus on application scoring due to the availability of suitable data sets. The techniques we describe and our findings, however, could equally apply to behavioural scoring.

           Claim 9's “wherein the trait comprises information describing the user's habits or preferences” is not expressly taught by Kennedy, et al. It is, however, taught by Verbeke, page 48, third bullet point, where it recites:

The induced models do not always guarantee monotone classification, and sometimes only result in more monotone models. In case of the AntMiner+ technique (Martens et al., 2006), the user has the choice of imposing soft or hard monotonicity constraints. Soft constraints do not guarantee the final model to be monotone, but hint or direct the learning algorithm towards a monotone classifier, to a degree depending on the user’s preferences. A fully monotone model can be enforced by imposing hard constraints.

	Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to combine the “user preference” information from Verbeke with the claimed “data of the target user” from the claimed invention because “user preference” information is merely a more limiting subset of what has already been claimed (i.e., “data of the target user”). 
	Further, such “user preference” data do not change the actual structure of the claimed invention.

           Claim 9's ''program instructions to determine, based on the second kind of data, one or more reference users similar to the target user; and'' is taught by Kennedy, et al., page 8, first full paragraph, where it recites:

Lessmann et al. (2008) opted out of selecting a classification threshold contending that studies comparing the same classifiers and data sets could easily come to different conclusions as a result of employing different methods for determining classification thresholds. We address this issue by clearly defining the harmonic mean. It assumes equal misclassification costs for both false positive and false negative predictions. This may be a problem if we consider that one type of classification error may be a lot more costly than the other. However, in the absence of available cost matrices 

	Note that the claimed “second kind of data, one or more reference users similar to the target user” is taught by the positive results in the prior art…even the “false positive” in the prior art.

           Claim 9's ''program instructions to obtain the trait of the target user based on the first kind of data of the reference users.'' is taught by Kennedy, et al., page 2, third full paragraph, where it recites:

In this article we compare one-class classification methods with more common two-class classification approaches on a number of credit scoring data sets, over a range of class imbalance ratios. As a means for handling imbalanced data we oversample the minority class along with adjusting the threshold value on classifier output. The purpose of this study is to determine whether or not the performance of OCC methods warrants their inclusion as an approach to addressing the low-default portfolio (LDP) problem. To the best of our knowledge, no attempt has been made to examine OCC as a solution to the LDP problem before.



Claim 10
           Claim 10's ''program instructions to collect behavior data of the target user, the behavior data describing historical behaviors of the target user.'' is taught by Kennedy, et al., page 8, fourth full paragraph, where it recites:

Each data set used was divided into three subsets: (i) the training set (55%); (ii) the validation set (15%), and (iii) the test set (30%). The training set and the validation set were used to train and tune the classifiers while the test set was used to verify their performance. This procedure was performed repeatedly over a number of turns. At the end of each turn the number of instances in the defaulter class of the training set was reduced by 10%. The model was then retrained and retuned using the training and the validation sets. Figure 1 illustrates this process which we refer to as the normal process.

Claim 11
           Claim 11's ''program instructions to determine users having similar behaviors to the target user as the reference users based on the behavior 

Each data set used was divided into three subsets: (i) the training set (55%); (ii) the validation set (15%), and (iii) the test set (30%). The training set and the validation set were used to train and tune the classifiers while the test set was used to verify their performance. This procedure was performed repeatedly over a number of turns. At the end of each turn the number of instances in the defaulter class of the training set was reduced by 10%. The model was then retrained and retuned using the training and the validation sets. Figure 1 illustrates this process which we refer to as the normal process.

Claim 12
           Claim 12's ''program instructions to determine the reference users from seed users, wherein each of the seed users is a user having the first kind of data sufficient to obtain the trait.'' is taught by Kennedy, et al., page 8, fourth full paragraph, where it recites:

Each data set used was divided into three subsets: (i) the training set (55%); (ii) the validation set (15%), and (iii) the test set (30%). The training set and the validation set were used to train and tune the classifiers while the test set was used to verify their performance. This procedure was performed repeatedly over a number of turns. At the end of 

	Note that the training and validation sets are the seed data, while the test set is the reference set.

Claim 13
           Claim 13's ''A computer system in accordance with claim 12, wherein program instructions to obtain the trait of the target user based on the first kind of data of the reference users comprise:'' is taught by Kennedy, et al., page 2, third full paragraph, where it recites:

In this article we compare one-class classification methods with more common two-class classification approaches on a number of credit scoring data sets, over a range of class imbalance ratios. As a means for handling imbalanced data we oversample the minority class along with adjusting the threshold value on classifier output. The purpose of this study is to determine whether or not the performance of OCC methods warrants their inclusion as an approach to addressing the low-default portfolio (LDP) problem. To the best of our knowledge, no attempt has been made to examine OCC as a solution to the LDP problem before.



           Claim 13's ''program instructions to determine, based on at least one of the first kind of data and the second kind of data of seed users in the reference users, a deviation degree between a first seed user in the reference users and other seed users in the reference users; and'' is taught by Kennedy, et al., page 8, first full paragraph, where it recites:

Lessmann et al. (2008) opted out of selecting a classification threshold contending that studies comparing the same classifiers and data sets could easily come to different conclusions as a result of employing different methods for determining classification thresholds. We address this issue by clearly defining the harmonic mean. It assumes equal misclassification costs for both false positive and false negative predictions. This may be a problem if we consider that one type of classification error may be a lot more costly than the other. However, in the absence of available cost matrices the harmonic mean is the most appropriate performance criteria as a means of assessing the accuracy of a classifier at a specific threshold.

	Further, it is taught by Kennedy, et al., page 8, fourth full paragraph, where it recites:

Each data set used was divided into three subsets: (i) the training set (55%); (ii) the validation set (15%), and (iii) the test set (30%). The training set and the validation set were used to train and tune the classifiers while the test set was used to verify their performance. This procedure was performed repeatedly over a number of turns. At the end of each turn the number of instances in the defaulter class of the training set was reduced by 10%. The model was then retrained and retuned using the training and the validation sets. Figure 1 illustrates this process which we refer to as the normal process.

           Claim 13's ''program instructions, in response to determining that the deviation degree exceeds a predetermined threshold, to adjust a contribution of the first kind of data of the first seed user to the obtaining of the trait.'' is taught by Kennedy, et al., page 8, fourth full paragraph, where it recites:

Each data set used was divided into three subsets: (i) the training set (55%); (ii) the validation set (15%), and (iii) the test set (30%). The training set and the validation set were used to train and tune the classifiers while the test set was used to verify their performance. This procedure was performed repeatedly over a number of turns. At the end of each turn the number of instances in the defaulter class of the training set was reduced by 10%. The model was then retrained and retuned using the training and the validation sets. Figure 1 

Claim 14
           Claim 14's ''program instructions to determine the reference users from non-seed users, wherein each of the non-seed users is a user with the first kind of data insufficient to obtain the trait.'' is taught by Kennedy, et al., page 8, fourth full paragraph, where it recites:

Each data set used was divided into three subsets: (i) the training set (55%); (ii) the validation set (15%), and (iii) the test set (30%). The training set and the validation set were used to train and tune the classifiers while the test set was used to verify their performance. This procedure was performed repeatedly over a number of turns. At the end of each turn the number of instances in the defaulter class of the training set was reduced by 10%. The model was then retrained and retuned using the training and the validation sets. Figure 1 illustrates this process which we refer to as the normal process.

	Further, it is taught by Kennedy, et al., page 8, first full paragraph, where it recites:

Lessmann et al. (2008) opted out of selecting a classification threshold contending that studies comparing the same classifiers and data sets could false negative predictions. This may be a problem if we consider that one type of classification error may be a lot more costly than the other. However, in the absence of available cost matrices the harmonic mean is the most appropriate performance criteria as a means of assessing the accuracy of a classifier at a specific threshold.

	Note that the claimed “first kind of data of a target user is not sufficient to obtain a trait of the target user” is taught by a “false negative” in the prior art.

Claim 15
           Claim 15's ''A computer system in accordance with claim 14, wherein program instructions to obtain the trait of the target user based on the first kind of data of the reference users comprise:'' is taught by Kennedy, et al., page 2, third full paragraph, where it recites:

In this article we compare one-class classification methods with more common two-class classification approaches on a number of credit scoring data sets, over a range of class imbalance ratios. As a means for handling imbalanced data we oversample the minority class along with adjusting the threshold 

	Note that applicant did not specify how the claimed “trait” is “based on” the first data. If there is a low enough false positive rate, the classifier is more accurate.

           Claim 15's ''program instructions to group non-seed users in the reference users based on the second kind of data of the non-seed users in the reference users;'' is taught by Kennedy, et al., page 8, fourth full paragraph, where it recites:

Each data set used was divided into three subsets: (i) the training set (55%); (ii) the validation set (15%), and (iii) the test set (30%). The training set and the validation set were used to train and tune the classifiers while the test set was used to verify their performance. This procedure was performed repeatedly over a number of turns. At the end of each turn the number of instances in the defaulter class of the training set was reduced by 10%. The model was then retrained and retuned using the training and the validation sets. Figure 1 illustrates this process which we refer to as the normal process.

           Claim 15's ''program instructions to aggregate the first kind of data of the non-seed users in the reference users based on the grouping; and'' is taught by Kennedy, et al., page 8, fourth full paragraph, where it recites:

Each data set used was divided into three subsets: (i) the training set (55%); (ii) the validation set (15%), and (iii) the test set (30%). The training set and the validation set were used to train and tune the classifiers while the test set was used to verify their performance. This procedure was performed repeatedly over a number of turns. At the end of each turn the number of instances in the defaulter class of the training set was reduced by 10%. The model was then retrained and retuned using the training and the validation sets. Figure 1 illustrates this process which we refer to as the normal process.

           Claim 15's ''program instructions to obtain the trait based on the aggregated first kind of data.'' is taught by Kennedy, et al., page 8, first full paragraph, where it recites:

Lessmann et al. (2008) opted out of selecting a classification threshold contending that studies comparing the same classifiers and data sets could easily come to different conclusions as a result of employing different methods for determining classification thresholds. We address this issue by clearly defining the harmonic mean. It assumes false negative predictions. This may be a problem if we consider that one type of classification error may be a lot more costly than the other. However, in the absence of available cost matrices the harmonic mean is the most appropriate performance criteria as a means of assessing the accuracy of a classifier at a specific threshold.

	Note that the claimed “first kind of data of a target user is not sufficient to obtain a trait of the target user” is taught by a “false negative” in the prior art.

Claim 16
           Claim 16's ''program instructions, in response to determining that the first kind of data of the target user is sufficient to obtain the trait of the target user, to store the first kind of data of the target user for use in obtaining the trait of a further user.'' is taught by Kennedy, et al., page 8, first full paragraph, where it recites:

Lessmann et al. (2008) opted out of selecting a classification threshold contending that studies comparing the same classifiers and data sets could easily come to different conclusions as a result of employing different methods for determining classification thresholds. We address this issue by clearly defining the harmonic mean. It assumes equal misclassification costs for both false positive false negative predictions. This may be a problem if we consider that one type of classification error may be a lot more costly than the other. However, in the absence of available cost matrices the harmonic mean is the most appropriate performance criteria as a means of assessing the accuracy of a classifier at a specific threshold.

	Note that the claimed “first kind of data of a target user is not sufficient to obtain a trait of the target user” is taught by a “false negative” in the prior art.

Response to Arguments
Applicant's arguments filed 05 NOV 2019 have been fully considered but they are not persuasive. Specifically, Applicant argues:

Argument 1
III. Response to Claim Rejection under 35 U.S.C. § 103

Applicant respectfully traverses the rejection for at least the reason that the rejected claims recite at least one limitation not disclosed in the prior art of record. Applicant asserts this argument with respect to the claims as previously presented and as currently amended. In particular, as to the claims in amended form, the prior art of record does not disclosePage 7 Application No.: 14/823,296 Docket No.: CN920140130US1Reply to Office Action dated 09/05/2019"wherein the trait comprises information describing the user's habits or preferences", as recited in amended independent claims 1 and 9.

Accordingly, Applicant requests withdrawal of the rejections under § 103, and reconsideration of all pending claims.

	The new 35 U.S.C. § 103 rejection uses the additional art of Verbeke, Profit Driven Data Mining in Massive Customer Networks: Insights and Algorithms, Doctoral Thesis, K. U. Leuven, 2012, pp. 1-241 to reject the limitation.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 2
IV. Dependent Claims

The other claims are dependent from one of the independent claims (i.e., claims 1 and 9) discussed above, and are therefore believed patentable for at least the same reasons. Since each dependent claim is also deemed to define an additional aspect of the invention, however, the individual reconsideration of the patentability of each on its own merits is respectfully requested. Similarly, because Applicant maintains that all claims are allowable for at least the reasons presented hereinabove, in the interests of brevity, this response does not comment on each and every comment made by the Examiner in the Office Action. This should not be taken as acquiescence of the substance of those comments, and Applicant reserves the right to address such comments. 

	Applicant’s arguments regarding the independent claims are unpersuasive. Therefore, there is no nonobvious matter that may be incorporated by reference to the dependent claims. 
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.
                If you need to send an Official facsimile transmission, please send it to (571) 273-8300.
                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.
            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, 
                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
19 FEB 2021